Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Gloria Barone, Media Relations – (215) 761-4758 CIGNA REPORTS THIRD QUARTER 2010 RESULTS o Consolidated results represent strong earnings from each of our ongoing businesses, reflecting focused execution of our strategy, which includes a growing global customer base. o Consolidated revenues were $5.3 billion and $4.5 billion for the third quarters of 2010 and 2009, respectively.Revenues reflect strong customer retention and new sales in each of our targeted market segments. o Third quarter 2010 shareholders’ net income was $307 million, or $1.13 per share, compared to $329 million, or $1.19 per share, for the same period last year. o Adjusted income from operations1 in the quarter was $299 million, or $1.10 per share, compared to $311 million, or $1.13 per share, for the same period last year. o Shareholders’ net income in the third quarter of 2010 included losses of $44 million, or $0.16 per share, from results for the Guaranteed Minimum Death Benefits (VADBe)2 and Guaranteed Minimum Income Benefits (GMIB)2 businesses.Adjusted income from operations1 in the quarter included losses of $34 million, or $0.12 per share, from VADBe2. o The Company now estimates full year 2010 earnings per share, on an adjusted income from operations1,3 basis, to be in the range of $4.35 to $4.50 per share. PHILADELPHIA, October 29, 2010 – CIGNA Corporation (NYSE: CI) today reported shareholders’ net income of $307 million, or $1.13 per share, for the third quarter of 2010 compared with shareholders’ net income of $329 million, or $1.19 per share, for the same period last year.Shareholders’ net income included a loss of $44 million, or $0.16 per share, in the third quarter of 2010 from results of the VADBe2 and GMIB2 businesses within our Run-off Reinsurance segment,primarily related to the impact of low levels of interest rates.Shareholders’ net income in the quarter included favorable claim development in the Health Care business related to lower-than-expected utilization.Third quarter 2009 results included income of $16 million, or $0.06 per share, from the GMIB2 business. CIGNA's adjusted income from operations1 for the third quarter of 2010 was $299 million, or $1.10 per share, which included after-tax losses of $34 million, or $0.12 per share, from results of the VADBe2 business.Third quarter 2009 adjusted income from operations1 was $311 million, or $1.13 per share. "This quarter’s continued business growth is a result of strong customer retention, expansion of existing relationships and new business sales in our targeted market segments and geographies, which is validation of the value we deliver to the customers and clients we serve around the world,” said David M. Cordani, President and Chief Executive Officer of CIGNA Corporation.“We continue to drive innovation by developing new products and designing new provider relationships to increase engagement among health care professionals and consumers, which in turn improves health and well-being.” 2 CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations1 to shareholders’ net income (after-tax; dollars in millions, except per share amounts): Nine Months Three Months Ended Ended Sept. 30, Sept. 30, June 30, Sept. 30, Adjusted income from operations1 $ Net realized investment gains, net of taxes 18 9 14 29 GMIB results, net of taxes2, 4 ) 16 ) ) Special items, net of taxes5 - (7
